UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2061


IN RE:   HELEN E. RYAN; JOHN J. RYAN, JR.,


                Petitioners.



                On Petition for a Writ of Mandamus.
                    (08-50805-FJS; 10-05026-FJS)


Submitted:   December 20, 2011               Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Helen E. Ryan, John J. Ryan, Jr., Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Helen E. Ryan and John J. Ryan, Jr., petition for a

writ of mandamus and other injunctive relief seeking an order

from this court directing the bankruptcy court to dismiss or

transfer     the      underlying       adversary        proceeding;        to   stay     the

adversary proceeding pending a related state court action; and

to   sanction,      by      various    means,     the    bankruptcy        trustee.         We

conclude that the Ryans are not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.           Kerr    v.    United     States

Dist.    Court,       426 U.S. 394,   402     (1976);        United     States      v.

Moussaoui,      333 F.3d 509,    516-17       (4th    Cir.    2003).       Further,

mandamus     relief      is   available       only    when    the    petitioner       has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by the Ryans is not available by way

of mandamus.          Accordingly, we deny the petition for writ of

mandamus.     We deny the Ryans’ motion for injunctive relief, and

we   dispense      with      oral    argument     because      the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                              2